OPINION
ODOM, Judge.
Appellant, in his application for habeas corpus, alleges that he is being illegally confined as the result of a complaint charging him with possession of dangerous drugs when there is no probable cause or sufficient grounds to support said complaint. After hearing, in the 143rd Judicial District Court, the court dismissed the application for want of jurisdiction. The dismissal of the application left the record as though the application had been denied and no writ of habeas corpus had issued. Such an order is not appealable. Ex parte Brewer, 452 S.W.2d 452; Ex parte Dugue, 169 Tex.Cr. 293, 333 S.W.2d 382; Ex parte Noble, 146 Tex.Cr. 575, 176 S.W.2d 951.
Furthermore, by supplemental transcript, the record now shows that since *480the order was entered the appellant has been tried and convicted in the County Court of Reeves County upon the charge about which he complains in his application for habeas corpus. Therefore, the allegations are now moot. See Ex parte De Angelo, Tex.Cr.App., 294 S.W.2d 100.
The questions raised herein being moot, the appeal is dismissed.